DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Defendant Ed D. Cardona has appealed from an order of the Lorain County Common Pleas Court that designated him a sexual predator pursuant to Section 2950.09(C)(1) of the Ohio Revised Code.  He has argued that the trial court's adjudication of him as a sexual predator was incorrect because: (1) it violated his due process rights provided by the Fifth and Fourteenth Amendments to the United States Constitution and Article One, Sections Ten and Sixteen, of the Ohio Constitution; (2) it violated his right to a jury trial provided by the Fifth and Fourteenth Amendments to the United States Constitution and Article One, Section Ten, of the Ohio Constitution; (3) the trial court failed to comply with Rule 11 of the Ohio Rules of Criminal Procedure; and (4) it violated the prohibition against the enactment of ex post facto laws provided by Article One, Section Ten, of the United States Constitution and Article Two, Section Twenty-Eight, of the Ohio Constitution. This Court affirms the judgment of the trial court based on the authority of State v. Kimble (Feb. 4, 1998), Lorain App. No. 97CA006730, unreported.
                                   I.
The underlying facts in this case are not at issue in this appeal.  On November 16, 1993, defendant was indicted on one count of felonious sexual penetration, a violation of Section2907.12(A)(2) of the Ohio Revised Code, one count of rape, a violation of Section 2907.02(A)(2) of the Ohio Revised Code, and one count of gross sexual imposition, a violation of Section2907.05(A)(1) of the Ohio Revised Code.  On March 2, 1994, he was indicted on one count of gross sexual imposition, a violation of Section 2907.05(A)(4) of the Ohio Revised Code.  On March 17, 1994, he pleaded guilty to one count of attempted rape, one count of attempted felonious sexual penetration, and two counts of gross sexual imposition.  He was sentenced to concurrent terms that resulted in a total term of four to fifteen years' incarceration. On March 20, 1997, the trial court held a hearing and found defendant to be a sexual predator pursuant to Section 2950.09(C)(1) of the Ohio Revised Code.  He timely appealed to this Court.
                                   II.
As outlined above, defendant has presented four challenges to the trial court's designation of him as a sexual predator pursuant to Section 2950.09(C)(1) of the Ohio Revised Code.  He has argued that the designation violated his federal and state constitutional rights and that it was not in accordance with Rule 11 of the Ohio Rules of Criminal Procedure.
A case decided by this Court on February 4, 1998, is directly on point. See State v. Kimble (Feb. 4, 1998), Lorain App. No. 97CA006730, unreported. Defendant is represented by the same attorney that represented the defendant in Kimble;  the two cases are the same in all material respects; and the appellate briefs in the cases are virtually identical.  Most importantly, the assignments of error in this case mirror those in Kimble exactly, and they involve only questions of law that do not require a review of any factual differences between the two cases.  On the authority of Kimble, therefore, defendant's assignments of error are overruled, and the judgment of the trial court is affirmed.
                                  III.
Defendant's assignments of error are overruled.  The judgment of the trial court is affirmed.
Judgment affirmed.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this court, directing the County of Lorain Common Pleas Court to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run.  App.R. 22(E).
Costs taxed to appellant.
  Exceptions. _________________________________ CLAIR E. DICKINSON
FOR THE COURT
BAIRD, J.
SLABY, J.
CONCUR.